Citation Nr: 1811229	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-29 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disability, to include breathing and lung problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1981.  The Veteran also had Reserve service.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a respiratory disability, to include breathing and lung problems, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not show that it is at least as likely as not that the Veteran's bilateral hearing loss was incurred in, caused by, or otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION


VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for certain diseases, including organic diseases of the nervous system such as hearing loss, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for hearing loss.  38 C.F.R. § 3.303 (b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Analysis

The Veteran contends that he first noticed a little impaired hearing in service and that his hearing trouble has continued since service.  The Veteran contends that he was exposed to loud noises while working as an electrician in loud engine rooms on ships.  The Veteran indicated that he sometimes used ear plugs, but that they did not work well.  The Veteran has stated that he first reported hearing trouble to the VA in 1981, but that his complaints were ignored until he sought treatment in 2001.  

The record shows that the Veteran has a current hearing loss disability for VA purposes, as shown by VA examination in June 2013.  

The record shows that the Veteran's hearing was normal on intake examination in December 1976.  A June 1980 examination also found normal hearing, and the Veteran denied trouble with his hearing.  An August 1987 examination from his Reserve service also showed normal hearing.  A December 1993 examination from Reserve service was also normal, although it showed a hearing threshold of 25 dB at 6000 Hz, which is not a relevant frequency for VA compensation purposes.  The Veteran's service treatment records are absent complaints of hearing difficulty.  The record does not reflect treatment for hearing loss until 2001, many years after service.

A June 2013 VA examination found that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of service.  The examiner reviewed the record and applied his medical expertise in making his finding.  The examiner noted the Veteran's normal hearing tests in service, as well as multiple normal hearing tests in the years following active duty service.  The examiner further noted that the Veteran reported his symptoms began in 2001.  

While the Veteran is competent to report difficulty hearing, he is not deemed credible in his report of difficulty hearing since service.  In this regard, the Board finds that the specific clinical findings of normal hearing prior to 200l do not support, and are indeed in contrast with the Veteran's assertions.  The Board attributes greater probative weight to the objective clinical findings in service and since service, than to the the Veteran's subjective report of symptoms in conjunction with his claim for compensation benefits.  Further, the Veteran has not been shown to have the requisite medical expertise to be considered competent to attribute hearing loss to a specific cause.  Given the above, the Board affords great probative value to the findings of the June 2013 VA examiner, as he applied his medical expertise in reviewing the Veteran's consistent hearing test results and issuing his opinion.  After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the preponderance of the probative evidence of record is against a finding that there is a nexus between the current bilateral hearing loss disability and active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The issue of entitlement to service connection for a respiratory disability must be remanded for further development before a decision may be made on the merits.  

The Board notes that the Veteran has not been provided a VA medical examination or opinion in relation to the claim.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The record shows that the Veteran reported shortness of breath when awake, which he is competent to do.  The Veteran also contends that his respiratory issues are due to asbestos exposure.  The Veteran's exposure to asbestos in service has already been conceded by the VA.  With respect to claims involving asbestos exposure, VA must determine, in addition to whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  As such, the Board finds that further examination is warranted to determine if the Veteran has a current respiratory disability that is at least as likely as not due to service, to include as due to asbestos exposure

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed respiratory disability.  Provide a copy of the record and this Remand to the VA examiner for review.  The examiner must specify in the report whether the record has been reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Identify all respiratory disabilities found to be present, proximate to and/or during the claim, and specifically indicate whether the Veteran has an asbestos-related respiratory disability. 

b) For each diagnosed respiratory disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that such is related to the Veteran's active service, to include his alleged in-service exposure to asbestos.

A complete rationale should be provided for all opinions given.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  The supplemental statement of the case must reflect consideration of all pertinent evidence of record.  An appropriate period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


